Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Claims 1-20 & 51-54 remain pending in this application.  In accordance with the previous communication, claim interpretation under 35USC 112(f) has been maintained.  Applicant's submission filed on 12 October 2021 has been entered.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 8, 11 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoppenot et al (USPG Pub No. 20120166472A1; Hoppenot hereinafter) in view of Shin et al (US Patent No. 11,080,323B2; Shin hereinafter).

As for Claim 1, Hoppenot teaches, A method for creating a query results display, the method comprising:
receiving, from a client device {i.e. pp. [0036]: “the user’s workstation”}, a plurality of queries at a remote server through a communication network (Hoppenot: see pp. [0036-0039]; e.g., the reference of Hoppenot provides a system that uses one or more tangible objects to represent a search query, where one or more of a plurality of user workstations are used for developing one or more queries to be issued for access to online resources/databases stored on a web server, considered equivalent to Applicant’s “remote server”, via a network);
storing, in memory, each query of the plurality of queries (Hoppenot: see pp. [0028]; e.g., the reference of Hoppenot teaches of “storing the user-selected query elements in a query, in memory); and
By sharing the database visualization and by co-navigating the search space 58, users can easily absorb new elements 130 from the results of other people's queries 22, 24 for their own query...[0070] The query 22, 24 may also have a graphical representation which can be directly manipulated, e.g., with a touch screen. Multiple graphical elements can be visualized on the screen at the same time, representing different queries. They can be moved on different locations over the screen and users can access the search elements contained within at any time”, clearly reading on Applicant’s limitation of a plurality of queries being assigned respective areas of a query results display, as visualized queries can be located and re-located over a screen having a search space),  
wherein the client device outputs, in the query results display, each of the respective areas in an arrangement and wherein the results of each query assigned to each respective area are independently navigable from results of each of the other queries (see Fig. 2 & 5; see pp. [0063-0064]; e.g., Hoppenot, at least within paragraphs [0063-0064], teaches of the utilization of one or more tangible query objects, which can be stored or moved anywhere, and used within at least a “multi-touch table”, for example, to work on a particular query.  A user can browse images returned by a search by manipulating the one or more tangible objects, such as having the ability to “open” a query to better view its composition by manipulating the tangible query object on the table with a command and/or command motion, for example).
a respective navigable arrangement of results of each query of the plurality of queries to a plurality of respective areas of a query results display”.
The reference of Shin recites the limitation of, “assigning, at the remote server, a respective navigable arrangement of results of each query of the plurality of queries to a plurality of respective areas of a query results display” (see col. 6, lines 33-38; col. 8, lines 3-16, 30-51; e.g., the reference of Shin serves as an enhancement to the teachings of the Hoppenot reference by providing an “extend query system” in collaboration with at least an “integrated system”, where the extend query system generates extend queries, such as a “query log” generating extend query candidates that may be arranged by assigning weights corresponding to periods {i.e. day, week, month, year} to frequencies of properties corresponding to objects of the one or more extend queries.  A predetermined number of extend queries may be determined based on an order of the finally arranged extend query candidates.  Additionally, the “integrated system” may output results found using each extend query separately in a unit of collection.  A label with respect to each collection may be displayed along with the extend query, reading on Applicant’s claimed limitation of “assigning...each query of the plurality of queries to a plurality of respective areas...”.  At least within a mobile environment, for example, the search query and the extend queries may be arranged in a vertical scroll direction, and a plurality of search results for each extend query may be arranged in a horizontal scroll direction, thus, providing “a respective navigable arrangement of results of each query...”, and reading on Applicant’s amended limitation).
The combined references of Hoppenot and Shin are considered analogous art for being within the same field of endeavor, which is search services.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the arrangement of queries and query results in a scrollable orientation, as taught by Shin, with the method of Hoppenot, in order to alleviate the inconvenience a user may experience when performing a number of searches while changing a query until desired information is found. (Shin; col. 1, lines 21-27)

As for Claim 8, Hoppenot teaches, A method for creating a query results display, the method comprising:
receiving an input at the client device to display the query results display (see pp. [0027]; e.g., the reference of Hoppenot teaches of utilizing at least a screen as a part of a search table, serving as a graphical user interface including a computing device.  The computing device interacts with the screen and tangible query objects.  The search table can be a multi-touch table which can receive user inputs via a touch screen incorporated into a display device, reading on Applicant’s claimed limitation); and
By sharing the database visualization and by co-navigating the search space 58, users can easily absorb new elements 130 from the results of other people's queries 22, 24 for their own query...[0070] The query 22, 24 may also have a graphical representation which can be directly manipulated, e.g., with a touch screen. Multiple graphical elements can be visualized on the screen at the same time, representing different queries. They can be moved on different locations over the screen and users can access the search elements contained within at any time”, clearly reading on Applicant’s limitation of a plurality of queries being assigned respective areas of a query results display, as visualized queries can be located and re-located over a screen having a search space), 
wherein the results of each of the assigned queries are displayed in an arrangement and wherein the results of each query assigned to each respective area are independently navigable from results of each of the other assigned queries (see Fig. 2 & 5; see pp. [0063-0064]; e.g., Hoppenot, at least within paragraphs [0063-0064], teaches of the utilization of one or more tangible query objects, which can be stored or moved anywhere, and used within at least a “multi-touch table”, for example, to work on a particular query.  A user can browse images returned by a search by manipulating the one or more tangible objects, such as having the ability to “open” a query to better view its composition by manipulating the tangible query object on the table with a command and/or command motion, for example).
 respective navigable arrangement of results of queries to respective areas of a query results display from a remote server, wherein the assignments of the one or more queries to the respective areas of the query results display are assigned at the remote server”.
The reference of Shin recites the limitation of, “receiving one or more queries from a client device and assignments of the one or more respective navigable arrangement of results of queries to respective areas of a query results display from a remote server, wherein the assignments of the one or more queries to the respective areas of the query results display are assigned at the remote server” (see col. 6, lines 33-38; col. 8, lines 3-16, 30-51; e.g., the reference of Shin serves as an enhancement to the teachings of the Hoppenot reference by providing an “extend query system” in collaboration with at least an “integrated system”, where the extend query system generates extend queries, such as a “query log” generating extend query candidates that may be arranged by assigning weights corresponding to periods {i.e. day, week, month, year} to frequencies of properties corresponding to objects of the one or more extend queries.  A predetermined number of extend queries may be determined based on an order of the finally arranged extend query candidates.  Additionally, the “integrated system” may output results found using each extend query separately in a unit of collection.  A label with respect to each collection may be displayed along with the extend query, reading on Applicant’s claimed limitation of “assigning...each query of the plurality of queries to a plurality of respective areas...”.  At least within a mobile a respective navigable arrangement of results of each query...”, and reading on Applicant’s amended limitation.  According to at least Figure 1 and at least column 5, lines 8-27, one or more of a personal computer (PC) may provide one or more of an integrated search of a search service based on one or more of an input query).
The combined references of Hoppenot and Shin are considered analogous art for being within the same field of endeavor, which is search services.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the arrangement of queries and query results in a scrollable orientation, as taught by Shin, with the method of Hoppenot, in order to alleviate the inconvenience a user may experience when performing a number of searches while changing a query until desired information is found. (Shin; col. 1, lines 21-27)

Independent Claim 11 amounts to a system comprising instructions that, when executed by one or more processors, performs the method of Independent Claim 1.  Accordingly, Claim 11 is rejected for substantially the same reasons as presented above for Claim 1, and based on the references’ disclosure of the necessary supporting hardware and software (Cormican; see pp. [0040-0045]; e.g., method for implementation integrating hardware and software components).

Independent Claim 18 amounts to a system comprising instructions that, when executed by one or more processors, performs the method of Independent Claim 8.  Accordingly, Claim 18 is rejected for substantially the same reasons as presented above for Claim 8, and based on the references’ disclosure of the necessary supporting hardware and software (Cormican; see pp. [0040-0045]; e.g., method for implementation integrating hardware and software components).


Claims 2, 3, 5, 6, 9, 10, 12, 13, 15, 16, 19, 20 & 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Hoppenot et al (USPG Pub No. 20120166472A1; Hoppenot hereinafter) in view of Shin et al (US Patent No. 11,080,323B2; Shin hereinafter) further in view of Cormican et al (USPG Pub No. 20200301965A1; Cormican hereinafter).
As for Claim 2, Hoppenot teaches, “wherein assigning, at the remote server, each query of the plurality of queries to a plurality of respective areas of a query results display” (Hoppenot: see pp. [0021], [0032-0033]; e.g., the reference of Hoppenot teaches of physically manipulating one or more tangible objects in a real, two or three-dimensional physical work space by a user, where assignment of attributes to, and/or movement of, a tangible object can result in modification of the query.  According to Figure 2 and at least paragraphs [0032-0033], the Hoppenot reference teaches that each tangible object {i.e. each query} may be assigned a respective “docking area” on a 
The combined references of Hoppenot and Shin are considered analogous art for being within the same field of endeavor, which is search services.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the arrangement of queries and query results in a scrollable orientation, as taught by Shin, with the method of Hoppenot, in order to alleviate the inconvenience a user may experience when performing a number of searches while changing a query until desired information is found. (Shin; col. 1, lines 21-27)
Hoppenot and Shin do not appear to recite the limitations of, “generating a plurality of previews for the plurality of queries, wherein each preview of the plurality of 
Cormican teaches, “generating a plurality of previews for the plurality of queries, wherein each preview of the plurality of previews comprises an arrangement that is independently navigable” (see pp. [0035-0036]; e.g., the reference of Cormican teaches of providing a user interface including a focus area and a scrollable search area, where the focus area presents one or more of a plurality of previews of media content items corresponding to a specific search result item that has been indicated as being interested in viewing, reading on Applicant’s claimed limitation.  The user is able to scroll through the search results in one area of the UI while also viewing previews of some of the media content items in another area to provided more information about potentially interesting media content items without having to navigate between different views of the UI’s);
“receiving an input at the remote server indicating a command to move a first preview of the plurality of previews to a second portion of the display” (see pp. [0036]; e.g., the reference of Cormican teaches of detecting a predefined user gesture, considered equivalent to a received command, that would indicate a user interest in a media content item associated with a particular search result item from the scrollable list. Detecting a tap or selection of a specific search result item using one or more gestures, such as a “swipe” in a specific direction, which would cause one of the search 
“based on the input, assigning a query associated with the first preview to the query results display” (see pp. [0036]; e.g., the primary Cormican reference teaches of causing the client device to initiate a preview of the media content item corresponding to the shifted search result item in the focus area, reading on Applicant’s claimed “assigning a query” limitation. Applicant’s “query results display” is considered equivalent in function to the “focus area” of Cormican, as a detected predefined user gesture associates the selected media content item to the preview presented within the focus area).
The combined references of Hoppenot, Shin, and Cormican are considered analogous art for being within the same field of endeavor, which is the preview of media content items while presenting search results.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the preview of media content, as taught by Cormican, with the methods of Shin and Hoppenot, in order to provide the technical effect that the number of user selections and reselections of media content items associated with a search is reduced, reducing computing resources and network bandwidth that is required by unnecessary streaming of content that is not of interest. (Cormican; [0017])


Hoppenot and Shin do not appear to recite the limitations of, “receiving an input that includes an instruction to modify an order of results of a query of the assigned queries” and “transmitting the instruction to the client device, wherein the client device modifies the order of results of the query of the assigned queries based on the instruction”.
Cormican teaches, further comprising:
“receiving an input that includes an instruction to modify an order of results of a query of the assigned queries” (see pp. [0036], [0051-0052]; e.g., as stated previously, at least paragraph [0036] teaches of detecting the use of one or more of a predefined user gesture, considered equivalent to a received command, such as a “swipe” in a specific direction, which would cause one of the search result items to shift its location into the focus area, reach the focus area, or be located within at least a predetermined distance from the focus area, therefore, changing the order of one or more search result items.  Additionally, paragraphs [0051-0052] teach of the preview component receiving one or more gestures, equivalent to Applicant’s commands, in order to update the focus area of the UI with a preview of a different media content item, therefore, modifying the order of the one or more search results being reviewed on the user device); and

The combined references of Hoppenot, Shin, and Cormican are considered analogous art for being within the same field of endeavor, which is the preview of media content items while presenting search results.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the preview of media content, as taught by Cormican, with the methods of Shin and Hoppenot, in order to provide the technical effect that the number of user selections and reselections of media content items associated with a search is reduced, 

As for Claim 5, the reference of Hoppenot provides a system that uses one or more tangible objects to represent a search query, where one or more of a plurality of user workstations are used for developing one or more queries to be issued for access to online resources/databases stored on a web server, and Shin provides search methods for the arrangement of queries and query results.
Hoppenot and Shin do not appear to recite the limitations of, “receiving an input to scroll through a first preview of the plurality of previews”; and “in response to determining that the input instructs scrolling past a last result of the preview, scrolling past a last result to a first result of the preview”.
Cormican teaches, further comprising:
“receiving an input to scroll through a first preview of the plurality of previews” (see pp. [0035-0036]; e.g., the reference of Cormican teaches of detecting an indication of a user interest in a media content item associated with a particular search result item from  a preview area, where a user is able to scroll through the search results items in one area of the user interface {UI} while also viewing previews of some of the media content items that correspond to the search result items in another area of the UI); and 
providing more information about potentially interesting media content items in the same UI as the scrollable list of the search result items and without having to navigate between different views or UIs”).
The combined references of Hoppenot, Shin, and Cormican are considered analogous art for being within the same field of endeavor, which is the preview of media content items while presenting search results.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the preview of media content, as taught by Cormican, with the methods of Shin and Hoppenot, in order to provide the technical effect that the number of user selections and reselections of media content items associated with a search is reduced, reducing computing resources and network bandwidth that is required by unnecessary streaming of content that is not of interest. (Cormican; [0017])

As for Claim 6, the reference of Hoppenot provides a system that uses one or more tangible objects to represent a search query, where one or more of a plurality of 
Hoppenot and Shin do not appear to recite the limitations of, “receiving criteria for a query, wherein the criteria comprises input into one or more fields”; “generating a query of the plurality of queries based on the criteria”; “generating for display a selectable preview of results of the query”; “receiving a selection of the selectable preview”; and “based on receiving the selection, adding the query to the query results display”.
Cormican teaches, further comprising:
“receiving criteria for a query, wherein the criteria comprises input into one or more fields” (see pp. [0065-0066]; e.g., the reference of Cormican teaches of determining interests in media content corresponding to one or more search result items stemming from one or more received queries received at one or more client devices.  The user may input text for a search query into a search text box 410, as illustrated at least within Figure 4A);
“generating a query of the plurality of queries based on the criteria” (see pp. [0066], [0068]; e.g., the reference of Cormican teaches of that a search query may be generated from media viewer 111 as a result of a user inputting a search query into the media viewer.  The user may input text for a search query into a search text box 410, as illustrated at least within Figure 4A.  A search button can be selected for the instantiation of the search); 

“receiving a selection of the selectable preview” (see pp. [0035-0036]; e.g., As stated within this communication, the user executing the search can tap or otherwise select a specific search result item, and the client device may present a preview of the corresponding media content item within a focus area of a user interface and a scrollable search area.  The focus area presents a preview of a media content item corresponding to a specific search result item that the user has indicated as having an interest in viewing.  The scrollable area continues to display the other search results, allowing the user to review the other results and make secondary selections if the preview isn’t what is desired for viewing); and
“based on receiving the selection, adding the query to the query results display” (see pp. [0035-0036]; e.g., As stated within the cited paragraphs, “...Based on the preview, the user may verify that the media content item featured in the preview is what the user would like to watch, and may select the media content item for playback. Alternatively, if the user decides that the media content item featured in the preview is not what the user would like to watch, the user may continue reviewing the search results, and may indicate, using a particular gesture, an interest in another media content item associated with a different search result item”, therefore, adding the selected/desired for display and viewing).
The combined references of Hoppenot, Shin, and Cormican are considered analogous art for being within the same field of endeavor, which is the preview of media content items while presenting search results.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the preview of media content, as taught by Cormican, with the methods of Shin and Hoppenot, in order to provide the technical effect that the number of user selections and reselections of media content items associated with a search is reduced, reducing computing resources and network bandwidth that is required by unnecessary streaming of content that is not of interest. (Cormican; [0017])

As for Claim 9, the reference of Hoppenot provides a system that uses one or more tangible objects to represent a search query, where one or more of a plurality of user workstations are used for developing one or more queries to be issued for access to online resources/databases stored on a web server, and Shin provides search methods for the arrangement of queries and query results.
Hoppenot and Shin do not appear to recite the limitations of, “receiving an input to scroll through an arrangement of the query results” and “in response to determining that the input instructs scrolling past a last result of the arrangement, scrolling past a last result to a first result of the arrangement”.

“receiving an input to scroll through an arrangement of the query results” (see pp. [0035-0036]; e.g., the reference of Cormican teaches of detecting an indication of a user interest in a media content item associated with a particular search result item from  a preview area, where a user is able to scroll through the search results items in one area of the user interface {UI} while also viewing previews of some of the media content items that correspond to the search result items in another area of the UI); and
“in response to determining that the input instructs scrolling past a last result of the arrangement, scrolling past a last result to a first result of the arrangement” (see pp. [0035-0036]; e.g., the reference of Cormican teaches of detecting an indication of a user interest in a media content item associated with a particular search result item from  a preview area, where a user is able to scroll through the search results items in one area of the user interface {UI} while also viewing previews of some of the media content items that correspond to the search result items in another area of the UI, “...providing more information about potentially interesting media content items in the same UI as the scrollable list of the search result items and without having to navigate between different views or UIs”).
The combined references of Hoppenot, Shin, and Cormican are considered analogous art for being within the same field of endeavor, which is the preview of media content items while presenting search results.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the preview of media content, as taught by Cormican, with the methods of 

As for Claim 10, the reference of Hoppenot provides a system that uses one or more tangible objects to represent a search query, where one or more of a plurality of user workstations are used for developing one or more queries to be issued for access to online resources/databases stored on a web server, and Shin provides search methods for the arrangement of queries and query results.
Hoppenot and Shin do not appear to recite the limitations of, “transmitting, to a server, each query assigned to the query results display, wherein the server executes, against a database, each query assigned to the query results display”; and “receiving, from the server, the results of each query assigned to the query results display”.
Cormican teaches, further comprising:
“transmitting, to a server, each query assigned to the query results display, wherein the server executes, against a database, each query assigned to the query results display” (see pp. [0041-0042]; e.g., the reference of Cormican teaches that the media server 111 is provided to the one or more client devices through server 130 and/or the content sharing platform, and it may be applications that communicate with the server for the implementation of functions such as the execution of a query.  
“receiving, from the server, the results of each query assigned to the query results display” (see pp. [0049]; e.g., the reference of Cormican, at least within paragraph [0049], teaches, “...query results sent to client devices may include a set of search result items that each correspond to media content items stored within the data store 106, the content sharing platform 120, and/or the server 130”, reading on Applicant’s claimed limitation).
The combined references of Hoppenot, Shin, and Cormican are considered analogous art for being within the same field of endeavor, which is the preview of media content items while presenting search results.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the preview of media content, as taught by Cormican, with the methods of Shin and Hoppenot, in order to provide the technical effect that the number of user selections and reselections of media content items associated with a search is reduced, reducing computing resources and network bandwidth that is required by unnecessary streaming of content that is not of interest. (Cormican; [0017])

Claims 12, 13, 15 & 16 amount to a system comprising instructions that, when executed by one or more processors, performs the methods of Claims 2, 3, 5 & 6, see pp. [0040-0045]; e.g., method for implementation integrating hardware and software components).

Claims 19 & 20 amount to a system comprising instructions that, when executed by one or more processors, performs the methods of Claims 9 & 10, respectively.  Accordingly, Claims 19 & 20 are rejected for substantially the same reasons as presented above for Claims 9 & 10, and based on the references’ disclosure of the necessary supporting hardware and software (Cormican; see pp. [0040-0045]; e.g., method for implementation integrating hardware and software components).

As for Claim 51, Hoppenot and Shin provide teachings of, “wherein assigning, at the remote server, a respective navigable arrangement of results of each query of the plurality of queries to the plurality of respective areas of the query results display” (see col. 6, lines 33-38; col. 8, lines 3-16, 30-51) comprises:
retrieving, for each of the plurality of queries, a plurality of results (see pp. [0055]; e.g., the reference of Hoppenot teaches that a query may be used to retrieve assets {i.e. graphical elements} from a database that are responsive to the query, where the results may then be used to generate additional queries in the same manner).

The reference of Cormican teaches of, “extracting, for each of the plurality of results, a characteristic, wherein the characteristic indicates at least one of a popularity of a result or a recency of a result” (see pp. [0069]; e.g., as stated within Cormican, each of the plurality of search result items may include metadata describing their corresponding media content item, such as the release date of a movie, considered equivalent to a characteristic indicating a recency of a result item, for example.  According to paragraph [0072], the plurality of search results received may be ordered in terms of relevance to the search request and/or popularity based upon other users of the content sharing platform, as well as release date/publish date);
“generating, based on the characteristic, an instruction, wherein the instruction comprises an order for the plurality of results for each of the plurality of queries and an arrangement of each query of the plurality of queries corresponding to the plurality of respective areas of the query results display” (see pp. [0070], [0072]; e.g., upon receiving the plurality of search result items, presenting a search results user interface 
“storing, in memory, the instruction with each query of the plurality of queries” (see pp. [0105]; e.g., the reference of Cormican teaches of storing or encoding a set of instructions for execution by the machine to cause the machine to perform any one or more methodologies, such as the retrieval of search result items based on one or more received queries, for example).
The combined references of Hoppenot, Shin, and Cormican are considered analogous art for being within the same field of endeavor, which is the preview of media content items while presenting search results.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the preview of media content, as taught by Cormican, with the methods of Shin and Hoppenot, in order to provide the technical effect that the number of user selections and reselections of media content items associated with a search is reduced, reducing computing resources and network bandwidth that is required by unnecessary streaming of content that is not of interest. (Cormican; [0017])

Claims 52 amounts to a method dependent upon Independent Claim 8 comprising instructions that, when executed by one or more processors, performs the see pp. [0040-0045]; e.g., method for implementation integrating hardware and software components).

Claims 53 amounts to a system dependent upon Independent Claim 11 comprising instructions that, when executed by one or more processors, performs the method of Claims 51 dependent upon Independent Claim 1.  Accordingly, Claim 53 is rejected for substantially the same reasons as presented above for Claim 51 and based on the references’ disclosure of the necessary supporting hardware and software (Cormican; see pp. [0040-0045]; e.g., method for implementation integrating hardware and software components).

Claims 54 amounts to a system dependent upon Independent Claim 18 comprising instructions that, when executed by one or more processors, performs the method of Claims 51 dependent upon Independent Claim 1.  Accordingly, Claim 54 is rejected for substantially the same reasons as presented above for Claim 51 and based on the references’ disclosure of the necessary supporting hardware and software (Cormican; see pp. [0040-0045]; e.g., method for implementation integrating hardware and software components).





Claims 4, 7, 14 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoppenot et al (USPG Pub No. 20120166472A1; Hoppenot hereinafter) in view of Shin et al (US Patent No. 11,080,323B2; Shin hereinafter) further in view of Cormican et al (USPG Pub No. 20200301965A1; Cormican hereinafter) yet in even further view of Sanches et al (USPG Pub No. 20180024731A1; Sanches hereinafter).

As for Claim 4, the reference of Hoppenot provides a system that uses one or more tangible objects to represent a search query, where one or more of a plurality of user workstations are used for developing one or more queries to be issued for access to online resources/databases stored on a web server, Shin provides search methods for the arrangement of queries and query results, and the reference of Cormican teaches of returning query results to a requesting user and providing for the preview of one or more query results.
The combined references of Hoppenot, Shin, and Cormican are considered analogous art for being within the same field of endeavor, which is the preview of media content items while presenting search results.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the preview of media content, as taught by Cormican, with the methods of Shin and Hoppenot, in order to provide the technical effect that the number of user selections and reselections of media content items associated with a search is reduced, 
Hoppenot, Shin and Cormican do not appear to explicitly recite the limitations of, “generating for display a plurality of updatable indicators, wherein each indicator corresponds to a given way to modify the order of results of the query of the assigned queries”, “receiving an update of an indicator of the plurality of updatable indicators at the remote server, wherein the update indicates an instruction to modify the order of results of the query of the assigned queries”, “based on the update, storing the query with a modification of the order of search results corresponding to the update”, and “transmitting the modification to the client device”.
The reference of Sanchez recites the limitations of, further comprising: 
“generating for display a plurality of updatable indicators, wherein each indicator corresponds to a given way to modify the order of results of the query of the assigned queries” (see pp. [0051-0054], [0145-0146]; e.g., the reference of Sanches serves as an enhancement to the teachings of Hoppenot, Shin and Cormican and teaches of providing a plurality of dynamic panels in a user interface displaying different pieces of data from one or more data sources, such as a query run on one or more data sources, and different parts of the result from the query can be output using different dynamic panels.  Panels display representations of data queried from a database and dynamically interacts with other panels.  When updates occur, stored dependency information can be referenced to determine elements dependent on the update, such as a diff tool which shows document output changes affected by code changes, for 
“receiving an update of an indicator of the plurality of updatable indicators at the remote server, wherein the update indicates an instruction to modify the order of results of the query of the assigned queries” (see pp. [0051-0054]; e.g., Dynamic panels can be linked to other dynamic panels, and if the data in the source panel changes, the data in panel that relies on the source panel may also be changed or refreshed.  An example is provided within paragraph [0054], where changes in selections {i.e. updates} of a dropdown control modifies the data displayed in one or more panels, changing/updating data presented within the panel, reading on Applicant’s limitation of modifying the order of results of a query.  The dynamic panels of Sanches are considered equivalent in function to Applicant’s “updatable indicators”);
based on the update, storing the query with a modification of the order of search results corresponding to the update (see pp. [0054-0056]; e.g., Sanches teaches that panels can be easily updated within the user interface and allows for the reuse of queries, indicating that query information is stored and reused across panels since each panel can extract a portion of the result to display); and

The references of Hoppenot, Shin, Cormican and Sanches are considered analogous art for being within the same field of endeavor as the claimed invention, which dynamic linked panels associated with queries performed on data sources and visualization of results of the queries.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined updatable indicators in the form of command buttons for the updating, ordering and reordering of digital content, as taught by Sanches, with the methods of Cormican, Shin and Hoppenot, in order to provide a user interface including buttons to access tool pages related to the performance of a plurality of functions for queries, variables, panels, and widgets displayed on a query page. (Sanches; [0145])

As for Claim 7, the reference of Hoppenot provides a system that uses one or more tangible objects to represent a search query, where one or more of a plurality of user workstations are used for developing one or more queries to be issued for access to online resources/databases stored on a web server, and Shin provides search methods for the arrangement of queries and query results.

Cormican teaches, “wherein generating for display a selectable preview of results of the query comprises:
transmitting the query to a server, wherein the server executes the query, against a database” (see pp. [0041-0042]; e.g., the reference of Cormican teaches that the media server 111 is provided to the one or more client devices through server 130 and/or the content sharing platform, and it may be applications that communicate with the server for the implementation of functions such as the execution of a query.  According to paragraph [0050], the server may host the preview component that is configured to store associations between the different media content items and selected preview videos for the different media content items); and
receiving, from the server, the results of the query (see pp. [0049]; e.g., the reference of Cormican, at least within paragraph [0049], teaches, “...query results sent to client devices may include a set of search result items that each correspond to media content items stored within the data store 106, the content sharing platform 120, and/or the server 130”, reading on Applicant’s claimed limitation).
The combined references of Hoppenot, Shin, and Cormican are considered analogous art for being within the same field of endeavor, which is the preview of media 

Claims 14 & 17 amount to a system comprising instructions that, when executed by one or more processors, performs the methods of Claims 4 & 7, respectively.  Accordingly, Claims 14 & 17 are rejected for substantially the same reasons as presented above for Claims 4 & 7 and based on the references’ disclosure of the necessary supporting hardware and software (Cormican; see pp. [0040-0045]; e.g., method for implementation integrating hardware and software components).


Response to Arguments
Applicant's arguments and amendments, with respect to at least Hoppenot and Cormican’s alleged failure to teach the subject matter of at least Independent Claims 1, 8, 11 and 18 have been fully considered, and are persuasive.    



Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
*Traynham et al (USPG Pub No. 20200082009A1) systems and methods for creating query results displays.
*Mei et al (USPG Pub No. 20150356199A1) teaches click-through-based cross-view learning for internet searches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								11/6/2021